
	
		II
		110th CONGRESS
		1st Session
		S. 69
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Kohl (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			January 22, 2007
			Committee discharged; referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize appropriations for the Hollings
		  Manufacturing Extension Partnership Program, and for other
		  purposes.
	
	
		1.Authorization of
			 appropriations for the Hollings Manufacturing Extension Partnership
			 Program
			(a)Amounts for
			 Fiscal Years 2008 Through 2012There are authorized to be
			 appropriated to the Secretary of Commerce for the Hollings Manufacturing
			 Extension Partnership Program of the National Institute of Standards and
			 Technology—
				(1)$110,000,000 for
			 fiscal year 2008;
				(2)$115,000,000 for
			 fiscal year 2009;
				(3)$120,000,000 for
			 fiscal year 2010;
				(4)$125,000,000 for
			 fiscal year 2011; and
				(5)$130,000,000 for
			 fiscal year 2012.
				(b)Hollings
			 Manufacturing Extension Partnership Program DefinedIn this
			 section, the term Hollings Manufacturing Extension Partnership
			 Program means the program of Hollings Manufacturing Extension
			 Partnership carried out by the National Institute of Standards and Technology
			 under section 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278l), as provided for in part 292 of title 15, Code of
			 Federal Regulations.
			
